BIJUR, J.
I concur for affirmance.' Plaintiff sues for services rendered under a special contract. Moreover, on the trial plaintiff introduced, without objection, evidence of a promise by defendant to repay plaintiff the equivalent amount if plaintiff would first pay the aggregate of certain newspaper bills—the matter in suit. As a valid cause of action was thus set out in the evidence, and as this court may in such cases regard the pleadings as amended to conform to the proof, if substantial justice be done thereby (Van Orden v. Morris, 19 Misc. Rep. 497, 43 N. Y. Supp. 1108; Smith v. Wetmore, 41 App. Div. 290, 58 N. Y. Supp. 402), the judge below was justified, in the absence of the introduction of any evidence by defendant, in directing a verdict for plaintiff.